DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/10/2021.  These drawings are replacement drawing Fig. 2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 8 recite the limitation “air moving device”, wherein the device is the place holder and for moving air is the functional language not modified by structure. Applicant’s specification, paragraph 0048, recties “The air moving device may include a centrifugal fan.” and “The air moving device may include an axial fan.” Therefore, the limitation will be interpreted to be a fan.
Claim 6 states “temperature adjusting element”, wherein the element is the place holder and temperature adjusting is the functional limitation not modified by structure.  The specification, para. 55, recites “In some embodiments, the temperature adjusting element may include one or more heating coils that may generate joule heat when electricity may be supplied by the power source. In some embodiments, the temperature adjusting element may include one or more thermoelectric units that may be configured to cool or heat the air flowing through the air25 flow 
Claims 28 and 29 recite the limitation “a closing mechanism”, wherein the mechanism is the place holder and closing is the functional limitation not modified by structure.  According to Applicant’s specification, paragraph 0025, states “a closing mechanism, such as a sliding cover, shutters, cap, etc.”, therefore the closing mechanism will be interpreted as a sliding cover, shutter or cap.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3, 6-8, 10, 11 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record either alone or in combination does not explicitly teach the portable drink container according to claims 1, and similarly claim 8, further comprising “a removable cover that is coupleable with a top end of the portable drink container, the removable cover including an aperture that defines an air outlet, the air outlet of the removable cover being alignable with the air outlet defined by the inner shell and the outer shell when the removable cover is coupled with the top end of the portable drink container”.  Although the prior art of record teaches a removable cover (by example, Scott teaches cover 52), the removable cover does not include an aperture that would align with the air outlet defined by the inner shell and the outer shell when the removable cover is coupled with the top end of the portable drink container.
the prior art of record either alone or in combination does not teach the portable drink container according to claim 29, further comprising “wherein the closing mechanism is configured to close the air outlet of the outer shell” since none of the prior art of record teaches wherein the air outlet of the outer shell is closable by a closing mechanism, in combination with the air outlet formed at a portion made up of, and between, the inner and outer shell is on a top edge of each the inner and outer shell.

The closest prior art of record is discussed below.

Bedard (US 2002/0043070) teaches a portable drink container (interpreted as a container that holds drink and can be moved) comprising:
an outer shell (comprising 16), the outer shell including:
an air inlet near (annotated by Examiner in Figure 1) a base (annotated by Examiner in Figure 1) of the outer shell; and 
an air outlet (annotated by Examiner in Figure 1) positioned at an upper end (annotated by Examiner in Figure 1) of the outer shell, the air outlet having an axis (annotated by Examiner in Figure 1) that is oriented parallel to an axis (annotated by Examiner in Figure 1) of the portable drink container;
an inner shell (comprising 34, 40, 42 and 108) coupled with the outer shell, the inner shell and the outer shell defining an air flow passage (between walls 16 and 70 where air 80 flows) between the air inlet and the air outlet; and
an air moving device (72) configured to move air (air shown at 76) from the air inlet through the air flow passage, to the air outlet, the air moving device having an air intake port (annotated by Examiner in Figure 1) positioned adjacent the air inlet and having an air outflow port (annotated by Examiner in Figure 1) oriented toward the air outlet;
wherein the inner shell is formed without any apertures in a base (base 40 shows no apertures) of the inner shell and without any apertures in any side (interpreted as only needing to be one side, since it can be any side; Fig. 5, side 36 shows no apertures) of the inner shell.


    PNG
    media_image1.png
    979
    838
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Bedard.

Preis (US 4,581,898), teaches a portable drinking container (Fig. 1) comprising:

a plurality of openings (Fig. 3, 15s) near a base (annotated by Examiner in Figure 2) of the outer shell, the plurality of openings forming an air inlet (combination of the plurality of 15s near the base) and being oriented perpendicular to an axis (annotated by Examiner in Figure 2) of the portable drinking container: and
an inner shell (annotated by Examiner in Figure 2) coupled with the outer shell, wherein:
the inner shell and the outer shell form an air outlet (annotated by Examiner in Figure 3) defined by a coupling portion (annotated by Examiner in Figure 2) through which a top edge of the inner shell (annotated by Examiner in Figure 2) and a top edge of the outer shell (annotated by Examiner in Figure 2) are coupled with each other, container the air outlet having an axis (annotated by Examiner in Figure 2) that is oriented parallel to the axis of the portable drink container
the inner shell and the outer shell define an air flow passage (air flow passage near fan 11 between the inner and outer shell) and
the air flow passage is in communication (fluid communication) with the air inlets and the air outlet; and
the inner shell is formed without any apertures in a base  of the inner shell (annotated by Examiner in Figure 2) and without any apertures in any side of the inner shell (annotated by Examiner in Figure 2);
an air moving device (fan 11) configured to move air from the air inlets, through the air flow passage, to the air outlet, 

an actuation device (switch 18) operably coupled with the air moving device and the power source for selectively activating the air moving device with the power source, wherein the air inlets, the air flow passage, and the air outlet are arranged so that the air flows through the air flow passage and through the air outlet.


    PNG
    media_image2.png
    833
    1098
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 1 of Preis.


    PNG
    media_image3.png
    662
    844
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 3 of Preis.

Scott (US 2005/0150235) teaches a portable drink container (interpreted as a vessel that permits drinking in some manner; Fig. 1-6b is considered a portable drink container; note that Fig. 1 holds a drink to be dispensed or can be poured in to a user’s mouth directly) comprising:
an outer shell (Fig. 2, comprising 2b, 11, 13b, 13a and 52), the outer shell including at least:
a plurality of openings (see 36) near a base (11) of the outer shell, the opening forming an air inlet (36s are air inlets) and being oriented perpendicular (since they extend radially) to an axis (annotated by Examiner in Figure 5) of the portable drink container: and
an inner shell (comprising 2a, 3a and 3b) coupled with the outer shell, wherein: the inner shell and the outer shell form an air outlet (35) defined by a coupling portion (portion at 35 which bridges the outer shell which includes handle 13a and the inner shell which includes all of 3) through which a top edge of the inner shell (annotated by 
the inner shell and the outer shell together at least partially define an air flow passage (8).
the air flow passage is in communication (fluid communication) with the first air inlet and the air outlet;
and the inner shell is formed without any apertures in a base (annotated by Examiner in Figure 5) and without any apertures in any side of the inner shell (Fig. 3, side 2a of inner shell; wherein “any side” is interpreted as at least one side of many sides)
an air moving device (Fig. 6a, 95) configured to move air from the first air inlet, through the air flow passage, to the air outlet, the air moving device having an air intake port (upstream face of 95 in direction of air flow) positioned adjacent the air inlet and having an air outflow port (downstream face of 95 in direction of air flow) that is oriented toward the air outlet;
a power source (see power source in Fig. 10 and cord coming out of vessel in Fig. 1) operably coupled with the air moving device; and 
an actuation device (82) operably coupled with the air moving device and the power source for selectively activating the air moving device (see paragraph 0046, “At the bottom of dispensing apparatus 10, there is provided a circuit board 82 which is designed to operate and control the various operations of the dispensing apparatus 10”; and Fig. 10) with the power source, wherein the air inlets, the air flow passage, and the 


    PNG
    media_image4.png
    1022
    950
    media_image4.png
    Greyscale

Figure 4:  annotated Fig. 2 of Scott.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763